

116 S3838 IS: Health Care Broad­band Expansion During COVID–19 Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3838IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Schatz (for himself, Ms. Murkowski, Mr. Boozman, Mr. Peters, Mr. King, Mr. Sullivan, Mr. Cramer, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the expansion of the Rural Health Care Program of the Federal Communications Commission in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Health Care Broad­band Expansion During COVID–19 Act.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Eligible equipmentThe term eligible equipment means the equipment described in section 54.613 of title 47, Code of Federal Regulations, or any successor regulation.(3)Eligible service providerThe term eligible service provider means a provider described in section 54.608 of title 47, Code of Federal Regulations, or any successor regulation.(4)Funding yearThe term funding year has the meaning given the term in section 54.600(a) of title 47, Code of Federal Regulations, or any successor regulation.(5)Health care providerThe term health care provider has the meaning given the term in section 54.600(b) of title 47, Code of Federal Regulations, or any successor regulation.(6)Healthcare Connect Fund ProgramThe term Healthcare Connect Fund Program means the program described in section 54.602(b) of title 47, Code of Federal Regulations, or any successor regulation.(7)Multi-year commitmentsThe term multi-year commitments means the commitments described in section 54.620(c) of title 47, Code of Federal Regulations, or any successor regulation.(8)Rural areaThe term rural area has the meaning given the term in section 54.600(e) of title 47, Code of Federal Regulations, or any successor regulation.(9)Rural Health Care ProgramThe term Rural Health Care Program means the program described in subpart G of part 54 of title 47, Code of Federal Regulations, or any successor regulation.(10)Rural health care providerThe term rural health care provider has the meaning given the term in section 54.600(f) of title 47, Code of Federal Regulations, or any successor regulation.(11)Telecommunications ProgramThe term Telecommunications Program has the meaning given such term in section 54.602(a) of title 47, Code of Federal Regulations, or any successor regulation.(12)Upfront paymentsThe term upfront payments means the payments described in section 54.616 of title 47, Code of Federal Regulations, or any successor regulation.3.Expansion of rural health care program of FCC in response to COVID–19(a)Promulgation of regulations requiredNot later than 7 days after the date of enactment of this Act, the Commission shall promulgate regulations modifying the requirements in subpart G of part 54 of title 47, Code of Federal Regulations, in the following manner:(1)A health care provider not located in a rural area shall be treated as a rural health care provider for the purposes of the Healthcare Connect Fund Program.(2)The discount rate for an eligible expense through the Healthcare Connect Fund Program (as described in section 54.611(a) of title 47, Code of Federal Regulations, or any successor regulation) shall be increased to 85 percent in funding years 2019, 2020, and 2021 for eligible equipment purchased or eligible services rendered in such funding years, including for eligible equipment, upfront payments, and multi-year commitments without limitation.(3)A temporary, mobile, or satellite health care delivery site shall be treated as a health care provider or an eligible site of a health care provider for purposes of determining eligibility for the Healthcare Connect Fund Program or the Telecommunications Program.(4)The waiver of the application window specified in section 54.621(a) of title 47, Code of Federal Regulations, or any successor regulation, for funding year 2019.(5)The adoption and implementation of a rolling application process to allow a health care provider to apply for funding.(6)The following changes to certain bidding requirements:(A)A waiver of any requirement under section 54.622 of title 47, Code of Federal Regulations, or any successor regulation, for a health care provider upgrading an existing supported service at a particular location, effective as of the date of declaration of the public health emergency pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of COVID–19, if the health care provider maintains the same eligible service provider to provide the upgraded service at such location.(B)Reduction of the 28-day waiting period described in section 54.622(g) of title 47, Code of Federal Regulations, or any successor regulation, to a 14-day waiting period.(C)Modification of the requirements in section 54.622 of title 47, Code of Federal Regulations, or any successor regulation, to—(i)provide that bid evaluation criteria may give additional consideration to the speed with which an eligible service provider can initiate service; and(ii)encourage applicants to consider bids from different providers to provide service to different locations of such applicants, if considering bids in this manner would expedite the overall timeline for initiating or expanding service to individual locations.(7)Issuance of a decision on each application for funding not later than 60 days after the date on which the application is filed.(8)Release of funding not later than 30 days after the date on which an invoice is submitted with respect to an application that is approved, applicable services have been provided, and required invoices have been submitted as required under program rules. (b)Additional changes to Rural Health Care Program(1)Release of funding for outstanding funding requests(A)In generalThe Commission shall ensure the release of funding for all requests (outstanding as of the date of enactment of this Act) under the Rural Health Care Program not later than 60 days after the date of enactment of this Act, except that for outstanding funding requests that are subject to a review of the applicable urban and rural rates, the Commission shall ensure the release of interim funding not later than 60 days after the date of enactment of this Act, disbursed at 65 percent of the funding request, subject to a true-up following the completion of such review.(B)LimitationThis paragraph shall not apply to any party or successor-in-interest to any party to which the Commission, during the period beginning on the date that is 1 year before the date of enactment of this Act and ending on January 31, 2020, has issued a Letter of Inquiry, Notice of Apparent Liability, or Forfeiture Order relating to the party’s participation in the Rural Health Care Program, pursuant to section 503(b) of the Communications Act of 1934 (47 U.S.C. 503(b)).(C)Required repaymentIn the case of an eligible service provider that receives funding through the Rural Health Care Program pursuant to this paragraph to which the eligible service provider is not entitled, the Commission shall require the eligible service provider to repay such funds. (2)Delay of implementation scheduleThe Commission shall—(A)delay by 1 year the implementation of sections 54.604 and 54.605 of title 47, Code of Federal Regulations, or any successor regulation, as adopted in the Report and Order in the matter of Promoting Telehealth in Rural America (FCC 19–78) that was adopted by the Commission on August 1, 2019; and(B)delay application of the new definition of similar services as described in paragraphs 14 through 20 of such Report and Order until the implementation of the sections described in subparagraph (A).(c)Effective date of regulationsThe regulations required under subsection (a) shall take effect on the date on which the regulations are promulgated.(d)Termination of regulationsExcept to the extent that the Commission determines that some or all of the regulations promulgated under subsection (a) should remain in effect (excluding any regulation promulgated under paragraph (1) of such subsection), the regulations shall terminate on the later of—(1)the earlier of—(A)the date that is 60 days after the termination of the declaration, or any renewal thereof, of the public health emergency pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of COVID–19; and(B)the date of the expiration of the appropriation in subsection (f)(2); and(2)the date that is 9 months after the date of enactment of this Act.(e)Exemptions(1)Notice and comment rulemaking requirementsSubsections (b), (c), and (d) of section 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (a) or a rulemaking to promulgate such a regulation.(2)Paperwork Reduction Act requirementsA collection of information conducted or sponsored under the regulations required by subsection (a), or under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in connection with universal service support provided under such regulations, shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(f)Emergency Rural Health Care Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Rural Health Care Connectivity Fund.(2)AppropriationThere is appropriated to the Emergency Rural Health Care Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $2,000,000,000 for fiscal year 2020, to remain available through fiscal year 2022.(3)Use of fundsAmounts in the Emergency Rural Health Care Connectivity Fund shall be available to the Commission to carry out the Rural Health Care Program, as modified by the regulations promulgated under subsection (a).(4)Relationship to universal service contributionsSupport provided under the regulations required by paragraphs (1) through (3) of subsection (a) shall be—(A)provided from amounts made available under paragraph (3) of this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)); and(B)in addition to, and not in replacement of, funds authorized by the Commission for the Rural Health Care Program as of the date of enactment of this Act from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)). 